TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00667-CR




Lynda Marie Kirby aka Lynda Dunn, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 01-1172-K36, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING




C O N C U R R I N G   O P I N I O N


                        I agree that, on this record, admitting evidence of appellant’s sexual abuse as a child
was an abuse of discretion and harmful.  See Tex. R. Evid. 404(b).  I accordingly concur in the
judgment. 
 
 
                                                            __________________________________________
                                                            Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Filed:   April 6, 2006